Case 1:20-cv-01469-DLF Document 93 Filed 11/14/20 Page 1 of 3
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Black Lives Matter D.C., et al.

Plaintiff(s)
Case No.: 1:20-cv-01469-DLF

VS.

Donald J. Trump, President of the United States of America, et al.

Defendant(s)
AFFIDAVIT OF SERVICE BY CERTIFIED MAIL

I, Louis Gerrick, a Private Process Server, being duly sworn, depose and say, I have been duly authorized to make service of the
documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise interested
in this matter.

DOCUMENT(S): Summons and Third Amended Class Action Complaint

SERVE TO: William P. Barr, Attorney General of the United States

SERVICE ADDRESS: 950 Pennsylvania Avenue, NW, Washington, DC 20530

METHOD OF SERVICE: Per COVID-19 service of process protocol, service was completed by mailing a copy of the documents
listed herein to William P. Barr, Attorney General of the United States at 950 Pennsylvania Avenue, NW, Washington, DC 20530
on 10/20/2020 via United States Postal Service, Certified Mail, Return Receipt Requested. Article Number: 7018 3090 0000 6834
7491. Service was signed for on 10/26/2020, return receipt attached.

I declare under penalty of perjury that this information is true.

 

lO/2/ 72070 | TA
Executed On Ee Louis Gerrick

Client Ref Number:N/A
Job #: 1582703

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:20-cv-01469-DLF Document 93 Filed 11/14/20 Page 2 of 3

SENDER: COMPLETE THIS SECTION

& Complete items 1, 2, and 8.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY
A. Signature ©
CI Agent

X (I Addressee

 

 

 

1. Article Addressed to:

William P. Barr
Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

B. Received byfprinted Name) C. Date of Delivery
f
D. Is delivery ad Wana from item 1? [I Yes

 

 

 

CURA IA A

9590 9402 5769 0003 5147 01

2. Article Number (Transfer from service label)

 

 

lf YES, enter delivery ad below: [EJ No i
OCT 26 2029
3. Service Type C1 Priority Mall Express® = |
O Adult Signature O Registered Mail™
eon Signature Restricted Delivery 0 Registered Mall Restricted
Certified Mall® Delivery
O Certified Mall Restricted Delivery 0) Return Receipt for

1 Collect an Delivery Merchandise
(1 Collect on Delivery Restricted Delivery G Signature Confirmation™

7018 3050 o000 ba34 7441, a par cba "Rested Delivery

 

, PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt
v
casei iO Bi hai Resmarbs> Filer PTY AR, rage! S (#8

AO 440 (Rev. 06/12; DC 3/15) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
Black Lives Matter D.C. et al., ;
)
_ )
Plaintiff(s) )
Vv. Civil Action No. 1:20-cv-1469
Donald J. Trump et al., )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William P. Barr
Attorney General of the United States
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Kaitlin Banner
Washington Lawyers' Committee for Civil Rights and Urban Affairs
700 14th Street, NW, Suite 400
Washington, DC 20005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date; _ 09/10/2020 /s/ Erica Garmendez

 

Signature of Clerk or Deputy Clerk

 
